Case 1:18-cv-01793-CFC Document 17 Filed 04/15/19 Page 1 of 2 PageID #: 2612




                           Case No. 1:18-CV-01793-CFC

                IN THE UNITED STATED DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE
In re
Landsource Communities
Development LLC, et al.,                 Civil Action No: 1:18-CV-01793-CFC
              Debtors.                   Bankruptcy Case No. 08-11111 (KJC)
Citizens Against Corporate Crime,        BAP No. 18-53
LLC,
                    Appellant,
        v.
Lennar Corporation,
                    Appellee.


        APPELLANT CITIZENS AGAINST CORPORATE CRIME, LLC
             STATEMENT REGARDING ORAL ARGUMENT
        Pursuant to Rule 8019(a) of the Federal Rules of Bankruptcy Procedure
Citizens Against Corporate Crime, LLC respectfully requests oral argument in this
matter. The appeal is not frivolous, the dispositive issues are in dispute, and the

decisional process would be significantly aided by oral argument, especially because
of the interplay between California State and Federal law.


        Dated: April 15, 2019
                                      s/ Stamatios Stamoulis
                                      Stamatios Stamoulis (DE No. 4606)
                                      Stamoulis & Weinblatt, LLC

                                         1
Case 1:18-cv-01793-CFC Document 17 Filed 04/15/19 Page 2 of 2 PageID #: 2613




                                   6 Denny Road, Suite 307
                                   Wilmington, DE 19089
                                   Email: stamoulis@swdelaw.com

                                   - and -

                                   Robert E. Barnes (pro hac vice)
                                   Tony Nasser (pro hac vice)
                                   Barnes Law, LLP
                                   601 South Figueroa Street, Suite 4050
                                   Los Angeles, California 90017
                                   Tel: 310-510-6211
                                   Fax: 310-510-6225
                                   Email: robertbarnes@barneslawllp.com
                                   Email: tonynasser@barneslawllp.com

                                   Attorneys for Citizens Against Corporate
                                   Crime, LLC




                                     2
